IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
NATHAN WANE HERRINGTON, )
)
Petitioner, )
)
Vv. ) Civil Action No. 3:19CV192-HEH
)
WARDEN, )
)
)

Respondent.

MEMORANDUM OPINION
(Dismissing § 2241 Petition as Moot)

Petitioner, a former federal inmate proceeding pro se, filed a petition under 28
U.S.C. § 2241. Petitioner asserts that he failed to receive proper credit against his
sentence for time spent in custody. Since the filing of his § 2241 Petition, Petitioner has
been released from custody.'! Accordingly, by Memorandum Order entered on July 31,
2019, the Court directed Petitioner, within eleven (11) days of the date of entry thereof, to
show cause why the present action should not be dismissed as moot. See Spencer v.
Kemna, 523 U.S. 1, 10 (1998); Wallace v. Jarvis, 423 F. App’x 328, 328 (4th Cir. 2011)
(citations omitted). The Court explained that the failure to file a proper response would

result in the dismissal of the action. See Fed. R. Civ. P. 41(b).

 

' The Bureau of Prisons inmate locator indicates that Petitioner was released from custody
on July 18, 2019. See https://www.bop.gov/inmateloc/ and type in Petitioner’s name.
More than eleven (11) days have elapsed and Petitioner has not filed a response to
the July 31, 2019 Memorandum Order. Accordingly, the action will be dismissed without
prejudice as moot.

An appropriate Order shall accompany this Memorandum Opinion.

/s/
HENRY E. HUDSON
SENIOR UNITED STATES DISTRICT JUDGE
Date:fAws 2620/9
Richmond, Virginia
